with a tinted license plate and a silver Chevrolet Impala. One of the
                 victims also called 9-1-1 and provided similar information. Shortly
                 thereafter, a police sergeant located two vehicles that matched the
                 descriptions given by the eyewitness and the victims. The sergeant, along
                 with backup officers, effectuated a high-risk "felony stop." At gunpoint,
                 they ordered Rodriguez out of the dark-colored sedan, placed him in
                 handcuffs, and secured him in the back of a police vehicle. Upon searching
                 the vehicle—assertedly with Rodriguez's consent 2—police found the
                 revolver underneath the passenger's seat. Because Rodriguez is an ex-
                 felon, he was immediately taken into custody.
                             Rodriguez was indicted on charges of false imprisonment with
                 a deadly weapon, discharging a firearm at a vehicle, being an ex-felon in
                 possession of a firearm, and assault with a deadly weapon. The State also
                 filed a notice of intent to seek habitual adjudication based on Rodriguez's
                 two prior felony convictions. After a four-day trial, a jury convicted
                 Rodriquez of all charges and the district court sentenced him to four
                 consecutive habitual offender sentences for a total of thirty-two to eighty
                 years imprisonment.
                             Rodriguez appeals, advancing four principal arguments: (1)
                 the district court erred by denying Rodriguez's motion to suppress
                 evidence of a firearm that police found in the car, (2) the district court
                 erred by excluding an out-of-court statement made by an allegedly
                 unavailable third party, (3) the district court should have given a jury
                 instruction on eyewitness identification, and (4) the district court abused


                       2 The parties dispute whether Rodriguez voluntarily consented to the
                 search. For the reasons stated below, we need not address this issue.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                 its discretion by imposing four consecutive habitual offender sentences.
                 We affirm


                             A motion to suppress presents mixed questions of law and fact.
                 State v. Beckman, 129 Nev., Adv. Op. 51, 305 P.3d 912, 916 (2013). "This
                 court reviews findings of fact for clear error, but the legal consequences of
                 those facts involve questions of law we review de novo."      Id. Here, the
                 district court did not err by denying Rodriguez's motion to suppress the
                 handgun that officers seized during the warrantless search of his vehicle
                 because the officers had probable cause to believe that Rodriguez had just
                 committed a crime.    See State v. Lloyd, 129 Nev., Adv. Op. 79, 312 P.3d
                 467, 474 (2013) ("In the automobile-exception context, a police officer who
                 has probable cause to believe the car contains contraband or evidence of a
                 crime must either seize the vehicle while a warrant is sought or search the
                 vehicle without a warrant. Given probable cause, either course is
                 constitutionally reasonable."). Indeed, "[p]robable cause exists where the
                 facts and circumstances within their (the officers') knowledge and of which
                 they had reasonably trustworthy information (are) sufficient in
                 themselves to warrant a man of reasonable caution in the belief that an
                 offense has been or is being committed," Brinegar v. United States, 338
                 U.S. 160, 175-76 (1949) (internal quotation marks omitted), and here,
                 dispatch informed officers that there had been shots fired at the Silver
                 Legacy parking garage, the shooter was driving a dark-colored four-door
                 sedan with a tinted license plate, followed by a silver Chevrolet Impala,
                 and Sergeant Browett, who parked outside the Silver Legacy parking
                 garage within minutes of the incident, observed and followed the two
                 vehicles as they left the parking garage. Thus, even if the police encounter

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                amounted to a de facto arrest, as Rodriguez contends, the facts and
                circumstances justified the warrantless search and seizure. 3


                                "[I]n determining the relevance and admissibility of evidence,'
                a district court's discretion is 'considerable."    Holmes v. State, 129 Nev.,
                Adv. Op. 59, 306 P.3d 415, 418 (2013) (quoting Crowley v. State, 120 Nev.
                30, 34, 83 P.3d 282, 286 (2004)). Although Rodriguez argues that
                exclusion of Abelina Ramirez's hearsay statement deprived him of his
                right to present a complete defense, the district court did not abuse its
                considerable discretion by excluding the statement because hearsay is
                generally inadmissible, NRS 51.065, and the statement against interest
                exception, NRS 51.345, did not apply.
                                A statement against interest is admissible if the declarant is
                unavailable and the statement, at the time it was made, "[s]o far tended to
                subject the declarant to civil or criminal liability[ ] . . . that a reasonable
                person in the position of the declarant would not have made the statement
                unless the declarant believed it to be true."      Coleman v. State, 130 Nev.,
                Adv. Op. 26, 321 P.3d 901, 906 (2014). In addition, if the statement
                "tending to expose the declarant to criminal liability [is] offered to
                exculpate the accused in a criminal case," it is "not admissible unless


                      3 "[I]t
                            is apparent that probable cause is legally sufficient where the
                lesser intrusion of a traffic stop occurs," 4 Wayne R. LaFaye, Search &
                Seizure: A Treatise on the Fourth Amendment § 9.3(a) (5th ed. & Supp.
                2014), so we need not address whether Rodriguez voluntarily consented to
                the search or whether the police encounter was a proper Terry stop. See
                Terry v. Ohio, 392 U.S. 1, 27 (1968); State v. Lisenbee, 116 Nev. 1124,
                1127-28, 13 P.3d 947, 949-50 (2000) (articulating standard for proper
                Terry stop and noting its codification as NRS 171.123(1)).


SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A
                   corroborating circumstances clearly indicate the trustworthiness of the
                   statement." NRS 51.345(1). It is undisputed that Ramirez's statement
                   tended to expose her to criminal liability. Nevertheless, Rodriguez did not
                   satisfy the other two requirements because he did not attempt to summon
                   Ramirez to testify' and there was insufficient evidence that her statement
                   was trustworthy. Granted, the trustworthiness requirement "must not be
                   so rigorously applied that it ignores the purpose for the n110,1" Coleman,
                   130 Nev., Adv. Op. 26, 321 P.3d at 903, but here Rodriguez testified that
                   he never saw Ramirez with the gun, Ramirez gave inconsistent accounts of
                   the night in question, and during the suppression hearing the district
                   court found Ramirez not credible, bordering on perjurious. Thus, the
                   district court properly excluded the hearsay evidence.
                                                          IV.
                               This court adheres "to the accepted view . . . that specific
                   eyewitness identification instructions need not be given, and are
                   duplicitous of the general instructions on credibility of witnesses and proof
                   beyond a reasonable doubt." Nevius v. State, 101 Nev. 238, 248-49, 699
                   P.2d 1053, 1060 (1985). Nevertheless, Rodriguez argues that the district
                   court should have given his proposed "Telfaire 5 instruction" on eyewitness
                   identifications, because Nevius cannot be reconciled with Perry v. New
                   Hampshire, 565 U.S. , 132 S. Ct. 716 (2012). We disagree.




                         4 Contraryto Rodriguez's argument that "the defendant attempting
                   to present such evidence is not so constricted," NRS 51.055(d) does not
                   distinguish between parties.

                         5 United   States v. Telfaire, 469 F.2d 552, 558-59 (D.C. Cir. 1972).


SUPREME COURT
        OF
     NEVADA
                                                           5
(0) 1947A    el.
                                  In Perry, the Supreme Court considered whether trial courts
                      must screen all eyewitness identifications for reliability, including
                      identifications made without improper law enforcement influence. 565
                      U.S. at , 132 S. Ct. at 720-21. While acknowledging the fallibility of
                      eyewitness identifications, the Court concluded that such screening was
                      unnecessary because there are "other safeguards built into our adversary
                      system," including the right to confront witnesses, right to counsel, and
                      eyewitness-specific jury instructions, "that caution juries against placing
                      undue weight on eyewitness testimony of questionable reliability."      Id. at
                          132 S. Ct. at 728-29. This dicta on "safeguards" evidences the Court's
                      approval of procedures that test the reliability of eyewitness identification,
                      but contrary to Rodriguez's argument, approval, even from the Supreme
                      Court, is not the same as a constitutional mandate.
                                  Citing cases from other jurisdictions, including Gunning v.
                      State, 701 A.2d 374 (Md. 1997), State ix Long, 721 P.2d 483 (Utah 1986),
                      and State v. Guster, 421 N.E.2d 157 (Ohio 1981), Rodriguez nevertheless
                      argues that Nevius is outdated and should be overruled even if Perry does
                      not require eyewitness identification instructions because eyewitness
                      identifications are often less reliable than jurors may appreciate and
                      district courts should have discretion to decide on a case-by-case basis
                      whether an instruction is appropriate. Given the fact that other
                      jurisdictions vary widely in the necessity of eyewitness identification
                      instructions, 6 we do not agree that Nevius is outdated. Moreover, Nevius


                            6Vitauts M. Gulbis, Annotation, Necessity of, and Prejudicial Effect
                      of Omitting, Cautionary Instruction to Jury as to Reliability of, or Factors
                      to be Considered in Evaluating, Eyewitness Identification Testimony—
                      State Cases, 23 A.L.R.4th 1089 (1983 & Supp. 2015).


SUPREME COURT
        OF
     NEVADA
                                                            6
(0) 1947A    7/Eis,
                 does not prohibit the discretionary approach for which Rodriguez
                 advocates. Instead, Nevius follows the majority approach, namely, that
                 eyewitness identification instructions are not         mandatory,    without
                 commenting as to whether district courts may give such instructions. 101
                 Nev. at 248-49, 699 P.2d at 1060. Thus, here, as in Nevius, "the district
                 court did not err by refusing to give appellant's proposed instruction."   Id.
                 at 249, 699 P.2d at 1060.
                                                      V.
                              "Adjudication of a defendant as a habitual criminal is 'subject
                 to the broadest kind of judicial discretion."   LaChance v. State, 130 Nev.,
                 Adv. Op. 29, 321 P.3d 919, 929 (2014) (emphasis omitted) (quoting
                 Tanksley v. State, 113 Nev. 997, 1004, 946 P.2d 148, 152 (1997)). Here,
                 Rodriguez qualified as a habitual criminal pursuant to NRS 207.010
                 because the State proved beyond a reasonable doubt that Rodriguez
                 previously was convicted of two different felonies that involved two
                 different incidents. And while Rodriguez was sentenced for both prior
                 offenses on the same day, 'our statute does not require that the
                 convictions and commissions of prior offenses occur in any particular
                 sequence."   Carr v. State, 96 Nev. 936, 939, 620 P.2d 869, 871 (1980).
                 Moreover, the district court did not• abuse its broad discretion by
                 sentencing Rodriguez to • four consecutive habitual offender sentences
                 because "Mlle sentencing court may enhance each primary offense
                 pursuant to one enhancement statute," Barrett v. State, 105 Nev. 361, 365,
                 775 P.2d 1276, 1278 (1989), and the jury convicted Rodriguez of four
                 primary offenses.
                              For these reasons, we



SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A    e
                                ORDER the judgment of the district court AFFIRMED.?



                                                                    , C.J.
                                            Hardesty


                -111C) C27 CIL --V             err                                    ,   J.
                Parraguirre


                                                                    41E±,                 J.
                Ch                                              Saitta
                      7/
                      1




                Gibbons                                         Pickering




                cc:       Hon. Janet J. Berry, District Judge
                          Richard F. Cornell
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




                     7 In light of this order, we deny as moot Rodriguez's April 24, 2015,
                "Motion to Reconsider and/or Clarify Order of April 23, 2015."

SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1)47A